DETAILED ACTION
Claims 1, 4-10, and 13-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-10, 13, 15, 17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2010/0122124 A1) in view of Sauer (US 2016/0092377 A1), and in further view of Bakke et al. (US 2009/0327537 A1).

Regarding claim 1, Chen teaches the invention substantially as claimed including a system, comprising: 
a hardware processor (Fig. 1, processor 100; [0008]: a processor); 
a memory device operatively coupled with the hardware processor (Fig. 1, memory 108 coupled (as shown by the arrow) with processor 100; [0020]: memory 108 also stores other programs for execution by processor 100); 
the hardware processor operable to at least: 
discover communication endpoints associated with a virtual machine designated for migration, the communication endpoints allowing the virtual machine to communicate with another logical partition on a physical machine, the virtual machine and said another logical partition being located on the physical machine (Fig. 3, shows client partition 304 connected through communication endpoints a1-a6 with VIOS-S1 and VIOS-S2; [0034]: the client on a source server starts out with the client connected to a VIOS  by way of virtual adapters. Each adapter provides access to physical storage to the client; [0035]: The logical partitions comprise client partitions and VIOS (i.e., another logical partition) partitions. The types of partitions may include, for example, AIX, Linux, i5/OS, and VIOS. VIOS partitions can also have added functionality for paging and/or partition migration--for example, Paging Space Partitions (PSPs) for shared memory partition paging and MSP's, which serve as `mover service partitions` for active partition migration; [0021]); 
discover properties associated with the communication endpoints ([0021]: Memory 109 comprises a data structure comprising information about the adapters (where they map to in physical memory) and about the destination hosts (where they map to and how many available slots they have).); and 
match a receive communication endpoint with a corresponding send communication endpoint in the communication endpoints ([0035] For a migration to be successful, the system performs a mapping of the adapters (a1-a6) of a client partition to be migrated to the available slots of one or more VIOS (d1-d3). Although six adapters on the client partition and 3 VIOS are shown on the destination server, different numbers of adapters and VIOS are also contemplated; wherein the arrows go from a1-a6 (i.e., sending endpoints) to d1-d3 (receiving endpoints)), 
wherein the communication endpoints include windows through which said virtual machine and said another logical partition can share data ([0032]: VIOS 204 is software that is associated with a logical partition of server 200. This software facilitates the sharing of i.e., window) target and Shared Ethernet Adapter capability to client logical partitions within the system, allowing the client logical partitions to share SCSI devices and Ethernet adapters.), 
wherein at least the properties associated with the matched communication endpoints are used in recreating a communication channel for a migrated version of the virtual machine on another physical machine (Fig. 3, migrated client partition 305; [0034]: Once migration is complete, the migrated client is connected by virtual adapters of VIOS hosts on the destination server. These virtual adapters give the migrated client access to the same storage area network and same physical storage as it had before the migration; [0035] For a migration to be successful, the system performs a mapping of the adapters (a1-a6) of a client partition to be migrated to the available slots of one or more VIOS (d1-d3).).

Chen does not expressly teach wherein the communication endpoints include windows through which said virtual machine and said another logical partition can request coprocessor access and the properties discovered using at least one hypervisor call for querying the windows.

However, Sauer teaches wherein the communication endpoints include windows through which said virtual machine and said another logical partition can request coprocessor access ([0069]: controller 303 may include a table matching device endpoint nodes to memory endpoint nodes. In such an embodiment, controller 303 may grant coprocessor 310 access to the protected 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauer with the teachings of Chen to utilize matched endpoints to provide access to resources such as co-processors. The modification would have been motivated by the desire of allowing nodes to access resources in a secure manner.

Chen and Sauer do not expressly teach the properties discovered using at least one hypervisor call for querying the windows. 

However, Bakke teaches wherein the properties discovered using at least one hypervisor call for querying the windows ([0031]: a set of hypervisor calls can be defined to configure and program a logical adapter, through which the partition obtains Vital Product Data (VPD) information, which is a collection of configuration and informational data associated with the adapter and devices, as well as capabilities of the adapter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bakke with the teachings of Chen and Sauer to utilize hypercalls to determine information on the configuration of the adapter. The modification would have been motivated by the desire of obtaining information on the adapters.

Regarding claim 4, Chen teaches wherein the hardware processor is operable to discover the communication endpoints associated with a plurality of virtual machines designated for migration (Fig. 3, Client Partition 304 and adapters a1-a6; [0035]: an administrator may want to migrate a client partition 304 from server 1 to server 2. HMC 300 comprises code that executes by a microprocessor to enable a user to instruct servers 1 and 2 to cause the migration to occur. HMC 300 also comprises adapter assignment code 312 that maintains a data structure 310, and assigns adapters to destination VIOS hosts according to the methods described herein. For a migration to be successful, the system performs a mapping of the adapters (a1-a6) of a client partition to be migrated).

Regarding claim 5, Chen teaches wherein the hardware processor is operable to discover the communication endpoints associated with the virtual machine designated for migration and a virtual I/O server servicing the virtual machine (Fig. 3, Client Partition 304 and adapters a1-a6; [0021]: Memory 109 comprises a data structure comprising information about the adapters (where they map to in physical memory) and about the destination hosts (where they map to and how many available slots they have).).

Regarding claim 8, Chen teaches wherein the hardware processor is further operable to de-allocate the communication endpoints associated with the virtual machine ([0034]: Once migration is complete, the migrated client is connected by virtual adapters of VIOS hosts on the destination server; a1-a6 are no longer connected to VIOS-S1 and VIOS-S2).

Regarding claim 9, Bakke teaches wherein the hardware processor is operable to invoke at least one hypervisor call to discover the communication endpoints ([0031]: a set of hypervisor calls can be defined to configure and program a logical adapter, through which the partition obtains Vital Product Data (VPD) information, which is a collection of configuration and informational data associated with the adapter and devices, as well as capabilities of the adapter.).

Regarding claim 10, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale noted above.

Regarding claim 13, it is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale noted above.

Regarding claim 15, it is a media/product type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale noted above.

Regarding claim 17, it is a media/product type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale noted above.

Regarding claim 19, Chen teaches the invention substantially as claimed including a method comprising: 
for a migrated virtual machine migrated on a target server, recreating a communication endpoint and a matched communication endpoint to establish at least one communication channel between the migrated virtual machine on the target server and another logical partition on the target server ([0034]: Once migration is complete, the migrated client is connected by virtual adapters of VIOS hosts on the destination server. These virtual adapters give the migrated client access to the same storage area network and same physical storage as it had before the migration; Fig. 3, migrated client partition 305, VIOS on target server; [0035]: For a migration to be successful, the system performs a mapping of the adapters (a1-a6) of a client partition to be migrated to the available slots of one or more VIOS (d1-d3)), the communication endpoint and the matched communication endpoint being data structure associated with hardware that is used to make connections between partitions on a physical machine where the target server is located ([0021]: Memory 109 comprises a data structure comprising information about the adapters (where they map to in physical memory) and about the destination hosts (where they map to and how many available slots they have); [0032]; [0035]: For a migration to be successful, the system performs a mapping of the adapters (a1-a6) of a client partition to be migrated to the available slots of one or more VIOS (d1-d3)) wherein the communication endpoints include windows through which said virtual machine and said another logical partition can share data ([0032]: VIOS 204 is software that is associated with a logical partition of server 200. This software facilitates the sharing of physical I/O resources between the client logical partitions 202 within server 200. VIOS 204 provides virtual Small Computer System Interface (SCSI) (i.e., window) target and Shared Ethernet Adapter capability to client logical partitions within the system, allowing the client logical partitions to share SCSI devices and Ethernet adapters.)wherein the communication endpoints include windows through which said migrated virtual machine and said another logical partition can request coprocessor access and share data, the recreating using at least one hypervisor call for allocating the windows.

In addition, Sauer teaches wherein the communication endpoints include windows through which said migrated virtual machine and said another logical partition can request coprocessor access ([0069]: controller 303 may include a table matching device endpoint nodes to memory endpoint nodes. In such an embodiment, controller 303 may grant coprocessor 310 access to the protected memory region only if the memory region's endpoint node corresponds to an endpoint node of coprocessor 310.).

In addition, Bakke teaches the recreating using at least one hypervisor call for allocating the windows ([0031] In one embodiment of the present invention, a set of hypervisor calls can be defined to configure and program a logical adapter).

Regarding claim 20, Chen teaches wherein said another logical partition comprises a virtual I/O server on the target server ([0032] VIOS 204 is software that is associated with a logical partition of server 200. This software facilitates the sharing of physical I/O resources between the client logical partitions 202 within server 200. VIOS 204 provides virtual Small Computer System Interface (SCSI) target and Shared Ethernet Adapter capability to client logical partitions within the system, allowing the client logical partitions to share SCSI devices and Ethernet adapters. VIOS 204 software requires that the logical partition be dedicated solely for its use. Disks 226 and optical devices attached to a physical adapter 224 are accessible by the VIOS 204, 205; [0035]: The logical partitions comprise client partitions and VIOS partitions).

Regarding claim 21, Tsirkin teaches wherein the communication endpoints include data structure associated with hardware that is used to make connections between partitions on the physical machine (Fig. 3, Client Partition 304 and adapters a1-a6; [0021]: Memory 109 comprises a data structure comprising information about the adapters (where they map to in physical memory) and about the destination hosts (where they map to and how many available slots they have).).

Regarding claim 22, Chen teaches wherein the communication endpoints are defined in a hypervisor associated with the physical machine ([0034] Hypervisor 214 is between the virtual clients 202, 203 and VIOS 204, 205. Hypervisor 214 acts as a memory manager controlling access to memory and security functions to protect data in memory of a first virtual client from being accessed by a second virtual client. Hypervisor 214 contains a record of which memory of storage 226 is allocated to which virtual client 202 and what memory is available to be allocated to a virtual client. Hypervisor 214 also controls time slicing, management of all hardware interrupts, dynamic movement of resources across multiple operating systems, and dispatching of logical partition workloads. Thus, the client on a source server starts out with the client connected to a VIOS by way of virtual adapters (e.g., vscsi, vfc (virtual fiber channel)). Each adapter provides access to physical storage to the client. Once migration is complete, the migrated client is connected by virtual adapters of VIOS hosts on the destination server. These virtual adapters give the migrated client access to the same storage area network and same physical storage as it had before the migration.).

Regarding claim 23, it is a media/product type claim having similar limitations as of claim 21 above. Therefore, it is rejected under the same rationale noted above.

Regarding claim 24, it is a media/product type claim having similar limitations as of claim 22 above. Therefore, it is rejected under the same rationale noted above.

Claims 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Sauer, and Bakke, as applied to claim 1, in further view of Tsirkin (US PGPUB US 2016/0246631 A1).

Regarding claim 6, Chen teaches wherein the hardware processor is operable to obtain at least one local endpoint identification (ID) local to the virtual machine (Fig. 3, IDs a1-a6; [0021]: Memory 109 comprises a data structure comprising information about the adapters (where they map to in physical memory) and about the destination hosts (where they map to and how many available slots they have).) but neither Chen, Sauer nor Bakke explicitly teach at least one global endpoint ID of a corresponding receive endpoint for a send endpoint, in discovering the communication endpoints.

However, Tsirkin teaches  at least one global endpoint ID of a corresponding receive endpoint for a send endpoint, in discovering the communication endpoints (¶ [0043] The information included in list of connections 242 may be dependent on the way the connections are established. In an example, for native IB connections, list of connections 242 may include the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsirkin with the teachings of Chen, Sauer, and Bakke to utilize IDs to assign ports. The modification would have been motivated by the desire of allowing communication after migration has been completed.

Regarding claim 14, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale noted above.

Regarding claim 16, Tsirkin teaches wherein the device is further caused to de-allocate the at least one communication endpoint associated with the virtual I/O server (¶ [0051] Source host machine 200 may destroy connections 284 and 286 because they are no longer needed. VM 112 has completed its migration from source host machine 200 to target host machine 350 and thus may receive and send data packets from target host machine 350. In FIG. 4, the destroyed connections 284 and 286 are indicated by the dashed lines. Additionally, the dashed lines around VM 112, guest memory 120, and guest 118 in source host machine 200 indicate that VM 112 has completed migration to target host machine 350.).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Sauer, and Bakke, as applied to claim 1, in further view of Tsirkin (US PGPUB US 2016/0246631 A1), and in further view of Shah et al. (US PGPUB US 2013/0139153 A1).

Regarding claim 7, Chen, Sauer, and Bakke do not expressly teach wherein the properties associated with the communication endpoints comprise endpoint type, global ID, receive first-in-first-out (FIFO) butter size and address for a receive endpoint, and a global ID of a corresponding receive endpoint for a send endpoint.

However, Tsirkin teaches wherein the properties associated with the communication endpoints comprise endpoint type, global ID, and address for a receive endpoint, and a global ID of a corresponding receive endpoint for a send endpoint (¶ [0043]: The information included in list of connections 242 may be dependent on the way the connections are established. In an example, for native IB connections, list of connections 242 may include the service ID and HCA port ID (GID or LID) associated with each of VM 112's connections (e.g., port ID assigned to port 130). In such an example, source hypervisor 214 may send the service ID associated with port 130 and port 130's GID or LID to target host machine 350 in order for target host machine 350 to establish a connection to remote endpoint 250 before VM 112 has completed migration to target host machine 350. In another example, for a connection management agent for IB or Remote Direct Memory Access (RDMA) over Ethernet I, list of connections 242 may include the Internet protocol (IP) address of remote endpoint 250 and the HCA port ID (GID or LID) associated with each of VM 112's connections. In such an example, source hypervisor 214 may send remote endpoint 250's IP address and port 130's GID or LID to target host machine 350 in order for target host machine 350 to establish a connection to remote endpoint 250 before VM 112 has completed migration to target host machine 350.). 



	Chen, Sauer, Bakke, and Tsirkin do not expressly teach wherein the properties associated with the communication endpoints comprise receive first-in-first-out (FIFO) buffer size.

	However Shah teaches wherein the properties associated with the communication endpoints comprise receive first-in-first-out (FIFO) buffer size (¶ [0020]: A configuration parameter of an operating system may collectively refer to a setting, a parameter, a procedure, a protocol, an option, and a configuration of an operating system, which affects how the operating system executes and/or interfaces with hardware/software. When an operating system is installed to run under a hypervisor as part of a virtual machine, it may no longer have access to physical hardware devices, but rather emulated devices… Other examples of configuration parameters include, but are not limited to, Transfer Control Protocol (TCP) window sizes, generic network settings, block sizes for cache, memory, and/or disks, procedures for writing to or reading from cache, memory, and/or disks (e.g., first in first out (FIFO) algorithm, completely fair queuing (CFQ) algorithm, deadline algorithm, etc.), buffer sizes, display settings, settings for communication protocols used by the operating system, power saving settings (e.g., suspension/sleep mode), etc.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah with the teachings of Chen, Sauer, Bakke, and Tsirkin to further describe properties of a VM to include FIFO buffer sizes. The modification would have been motivated by the desire of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 18, it is a media/product type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale noted above.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-10, and 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195